t c memo united_states tax_court leo and pauline goldman petitioners v commissioner of internal revenue respondent docket nos filed date norman nadel for petitioners pamela l cohen for respondent memorandum opinion pajak special_trial_judge these cases were heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined additions to petitioners' federal income taxes as follows year sec_6653 additions to tax sec sec_6653 dollar_figure dollar_figure -- amount equal to percent of the interest due on dollar_figure and dollar_figure which are the portions of the underpayments attributable to negligence for taxable years and respectively respondent also determined that petitioners are liable for increased interest under sec_6621 on dollar_figure for and on dollar_figure for petitioners did not raise any issue as to sec_6621 and this court has no jurisdiction over that section under the circumstances here presented 95_tc_209 the issues for decision are whether the court has jurisdiction over this proceeding and whether the notices of deficiency were issued before the applicable_period of limitations expired if we decide these issues unfavorably to petitioners the parties have agreed to be bound by the controlling case of goldman v commissioner tcmemo_1993_480 affd 39_f3d_402 2d cir with regard to the additions to tax the controlling case which is final sustained respondent's determinations regarding the additions to tax these cases were consolidated for briefing and opinion and were submitted fully stipulated pursuant to rule the stipulated facts are so found petitioners resided in new hyde park new york when they filed their petitions in these cases for the years in issue leo goldman petitioner was a limited_partner in mid continent drilling associates ii mcda ii the additions to tax in issue relate to petitioner's investment in mcda ii mcda ii is one of several limited_partnerships which comprise respondent's petro-tech national litigation project cf webb v commissioner tcmemo_1990_ the form_1065 partnership returns filed by mcda ii for taxable years and indicate that mcda ii had more than partners during each of those years the returns show that petitioner held a profit-sharing percentage interest in mcda ii for both and the returns also indicate that mcda ii's employer_identification_number ein was on date respondent timely mailed separate notices of final_partnership_administrative_adjustment fpaa one for taxable_year and one for taxable_year to the tax_matters_partner tmp of mcda ii and to robert and wendy lax as reflected in mcda ii's partnership returns robert lax owned a profit-sharing percentage interest in mcda ii in and and therefore was a notice_partner sec_6223 and b the fpaa's determined adjustments to the partnership items of mcda ii a petition_for_readjustment of final partnership administrative adjustments was not filed by the tmp of mcda ii within days however a petition_for_readjustment of final partnership administrative adjustments was timely filed by robert and wendy lax on date and was assigned docket no the lax case the caption of the lax case read in pertinent part midcontinental drilling co partnership robert and wendy lax partners other than the tax_matters_partner petitioners paragraph of the petition stated the partnership's taxpayer_identification_number is attached to the petition were the two fpaa's issued to robert and wendy lax concerning mcda ii in the fpaa for respondent refers to mcda ii as mid-continent drilling associates and mid continent drilling associates ii in the fpaa for respondent refers to mcda ii as mid-continental drilling co and mid continent drilling associates ii however each of the above references is followed by the ein of which is the ein of mcda ii the fpaa's previously issued to the tmp of mcda ii referred to the partnership solely as mid continent drilling associates ii and also listed as the ein no partners of mcda ii elected to participate in the lax case within the time specified under rule a and b see rule b on date this court entered a decision in the lax case under rule b which sustained the adjustments to the partnership items of mcda ii for taxable years and this decision became final on date sec_7481 and sec_7483 on date respondent mailed notices of deficiency for affected items to petitioners which related to the partnership items determined in the lax case the only adjustments in the notices of deficiency were for additions to tax and increased interest for and petitioners claim that the applicable_period of limitations has expired because the multiple defects in the lax petition reduced that case to a nullity insofar as it relates to the goldman petitioners their argument that the partnership level proceeding is a nullity is based on the caption in that case which reads in pertinent part midcontinental drilling co partnership because the caption in the lax case does not read mid continent drilling associates ii petitioners characterize the caption as defective and argue as follows the use of a name other than mcda ii in the caption disregarded the rules_of_practice of this court and effectively deprived the other partners in that venture of notice that a tefra petition had been filed which would have enabled them to exercise their statutory rights the name in the caption described a non-existent partnership or a partnership in which the goldman petitioners had no interest the lax petitioners never established their eligibility as notice partners to file a tefra petition in the tax_court we believe petitioners advance essentially two theories petitioners argue that the additions to tax should not be imposed because the affected items notices of deficiency were mailed to them beyond the applicable_period of limitations petitioners contend that under section d the time for respondent to issue notices for affected items expired on date which i sec_1 year after the 150th day following the date of the issuance of the fpaa's to mcda ii's tmp and the laxes on date petitioners also claim they did not receive notice of the partnership level proceeding in the lax case and thus the affected items notices of deficiency are invalid and we lack jurisdiction over this proceeding when a jurisdictional issue is raised as well as a statute_of_limitations issue we must first decide whether we have jurisdiction in the case before considering the statute_of_limitations defense 88_tc_1042 affd on other grounds 857_f2d_676 9th cir the question of jurisdiction is a fundamental question that can be raised at any time by either party or by the court 85_tc_527 81_tc_879 moreover we have jurisdiction to decide whether we have jurisdiction 83_tc_626 83_tc_309 the tax treatment of partnership items generally is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sections tax equity and fiscal responsibility act of tefra publaw_97_ sec_402 96_stat_648 the tefra procedures apply with respect to a partnership's taxable years beginning after date 87_tc_1279 87_tc_783 alpha chemical partners v commissioner tcmemo_1995_141 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs partnership items do not include any affected_item which is defined as any item that is affected by a partnership_item sec_6231 95_tc_209 there are two types of affected items the first type is a computational adjustment made to record the change in a partner's tax_liability resulting from the proper treatment of a partnership_item sec_6231 after partnership level proceedings are completed respondent is permitted to assess a computational adjustment against a partner without issuing a deficiency_notice sec a n c f energy partners v commissio89_tc_741 the second type of affected_item is one that is dependent upon factual determinations to be made at the individual partner level n c f energy partners v commissioner supra pincite section a a i provides that the normal deficiency procedures apply to those affected items which require individual partner level determinations additions to tax under sec_6653 sec_6653 and sec_6661 are affected items requiring factual determinations at the individual partner level and are subject_to the normal deficiency procedures n c f energy partners v commissioner supra pincite the court may not adjudicate partnership items or related computational adjustments in an affected items proceeding such as this one 93_tc_730 but in 102_tc_683 we held that the taxpayers could challenge the validity of the affected items notice_of_deficiency on the ground that respondent failed to properly notify the taxpayer partner of the underlying partnership level proceeding as in crowell we believe petitioners' notice argument is tantamount to a motion to dismiss this case for lack of jurisdiction on the ground that the affected items notices are invalid sec_6223 generally requires the commissioner to mail each partner notice of the beginning of an administrative partnership proceeding and the final_partnership_administrative_adjustment resulting from that proceeding crowell v commissioner supra pincite to comply with sec_6223 the commissioner is required to use the names addresses and profits interests of the partners shown on the partnership return for the year in issue as modified by any additional information supplied in accordance with the regulations 95_tc_610 sec_301_6223_c_-1t f temporary proced admin regs fed reg date aside from the general provisions in sec_6223 sec_6223 sets forth special rules for partnerships with more than partners sec_6223 provides that the notice requirements of sec_6223 shall not apply to a partner if the partnership has more than partners and the partner has a less than 1-percent profits interest in the partnership during and mcda ii had more than partners and petitioner had less than a 1-percent profits interest in the partnership petitioner has not shown that he was part of a notice_group as defined in sec_6223 accordingly the commissioner was not obliged to provide petitioners with notice of the final_partnership_administrative_adjustment resulting from the administrative_proceeding at the partnership level 91_tc_913 petitioners argue that the defective caption of the lax case deprived them of notice that a partnership action had been commenced there is no question that the commissioner mailed the fpaa's to the tmp of mcda ii it was the tmp who was statutorily required to provide notice to petitioners that a partnership action had been commenced sec_6223 as explained by this court the tax_matters_partner must also perform important functions within the partnership he is required to keep all partners informed of the status of administrative and judicial proceedings involving the partnership 89_tc_198 jurisdictionally we do not find that the defects in the lax petition played any role in the notice required in this affected items proceeding petitioners were to be notified of the partnership action by the tmp of mcda ii not by the caption of the lax petition in any event failure by the tmp to provide notice would not affect the applicability of the partnership proceedings sec f this court has upheld the constitutionality of the tefra partnership procedures 101_tc_365 respondent's mailing of the fpaa to the tmp of mcda ii satisfied all requirements and therefore did not deny petitioners due process petitioners also argue that respondent did not timely issue the notices of deficiency in these cases this argument is predicated upon petitioner's belief that if the petition in the lax case was not filed in accord with sec_6226 then the lax case should have been dismissed for lack of jurisdiction and the period for assessment expired year and days after the mailing of the fpaa's because no action was brought sufficient to suspend the assessment_period within the meaning of section d as with their jurisdictional argument petitioners seek refuge behind the caption in the lax case we find petitioners' claim that the proceeding in the lax case should have been dismissed for lack of jurisdiction based on the caption to be without merit in a partnership action for readjustment of partnership items this court has jurisdiction when the commissioner has mailed a valid fpaa and the tmp or other eligible_partner has timely filed a petition with the court seeking readjustment of partnership items sec_6226 rule c meserve drilling partners v commissioner tcmemo_1996_72 in the instant cases respondent properly issued fpaa's to the tmp of mcda ii and to robert lax as a notice_partner and to his wife wendy lax a petition was timely filed by the laxes and a decision was entered by this court both the petition and the decision in the lax case clearly identified the mcda ii partnership the statutory requirements have been met to determine an adjustment to the partnership returns of mcda ii to assess the computational adjustments attributable thereto and to issue the affected items notices to petitioners for all of the foregoing reasons decisions will be entered for respondent
